Grice, Justice.
Code Ann. § 26-6301 (Ga. L. 1956, p. 801) having been declared unconstitutional and void by this court in the case of Simpson v. State, 218 Ga. 337 (127 SE2d 907), it was error to overrule the general demurrer and to deny *451the motion of the defendant to quash, both of which attacked the constitutionality of the law under which he was indicted and convicted.
Submitted October 8, 1962
Decided October 30, 1962.
John J. Sullivan, for plaintiff in error.
Andrew J. Ryan, Jr., Solicitor General, Sylvan A. Garfunkel, Assistant Solicitor General, contra.

Judgment reversed.


All the Justices concur.